DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 04 August 2022. Claims 1, 8, and 15 have been amended.  Claims 1, 3 through 8, 10 through 15, and 17 through 23 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 8, and 15 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below, as necessitated by amendment. 
The 35 U.S.C. 103 rejection was withdrawn at the prior office action. 
Response to Arguments
Applicant’s arguments filed 04 August 2022 have been fully considered but are not persuasive. 
Applicant asserts that the amendment constitutes patentable subject matter under Step-2A- Prong I because the claims fail to recite an “abstract idea” as required by MPEP § 2106, and further that the claim limitations integrate the alleged abstract idea into a practical application under Step 2A – Prong II.  Applicant also asserts that the claims recite additional elements and features that amount to significantly more than any alleged abstract idea under Step 2B.  Examiner respectfully disagrees. 
While the claims recite steps for training multiple neural network machine classifiers to determine a location of damage on a component and task data indicating a type of repair to the component, the claims merely generally link the recited abstract idea of classifying and labeling rail car damage data to the technical environment of machine learning without significantly more.  However, if the newly added claim limitation directed to “determining, by the task tracking server system and based on inputting the damage data and the first output into the second neural network machine classier, a second output … “ had sufficient written description support for “inputting … the first output into the second neural network machine classifier” and identification of the claimed “second output” that is then used to determine task data indicating the damage and the component, amended claim 1 would be determined to provide sufficient technical details to integrate the abstract idea into patent eligible subject matter. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  The specification does not provide sufficient support beyond generating an output from a single machine classifier to determine a singular feature.   Independent claims , 8, and 15, as amended, recite the following limitation: “determining, by the task tracking server system and by using the first neural network machine classifier and based on the damage data, a first output comprising a location of the damage on the component; determining, by the task tracking server system and based on inputting the damage data and the first output into the second neural network machine classifier, a second output; determining, by the task tracking server system, and based on the second output, task data indicating the damage and the component, wherein the task data indicates a type of repair to the component to correct the indicated damage.”  
The specification does not provide support for using the output of a first machine classifier as input into a second machine classifier. The specification at paragraph [0066] states: “In several embodiments, the image data can be processed using one or more machine classifiers that automatically identify features within the data along with a probabilistic likelihood that the feature is present within the image data. Machine classifiers can also determine a level of severity associated with the determined features and a probabilistic likelihood that the feature indicated damage with the determined level of severity. The machine classifiers can be trained using a set of training data including images of components of rail cars, an indication of features within the image data, and a label indicating a severity associated with the indicated features.”  While the specification provides support for using more than one machine classifier to identify features, the specification does not provide sufficient support beyond generating an output from a single machine classifier to determine a singular feature.  In fact, the specification is void of use of the terms “input[ting]” or “output[ting].”  As a result, the claim limitation for “inputting … the first output into the second neural network machine classifier” introduces new matter and fails to comply with the written description requirement.  Claims 3 through 7 and 21 depend from claim 1, claims 10 through 14 and 22 depend from claim 8, and claims 17 through 20 and 23 depend from claim 15 and inherit the same deficiency.
Because the specification lacks written description support for the above mentioned claim limitation, for Examining purposes the newly added limitation will be interpreted as if the claim language “and the first output” was stricken, so that the second output would only be based on inputting the damage data into a second neural network machine classifier.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a process for distribution and tracking of data across a geographically distributed network, independent claim 8 is directed to a system for distribution and tracking of data across a geographically distributed network, and independent claim 15 is directed to a product for distribution and tracking of data across a geographically distributed network.  Claims 8 and 15 recite substantially similar limitations to those of claim 1. 
Taking claim 1 as the representative claim, claim 1 recites at least the following limitations: training one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features; obtaining damage data indicating damage to a component of a rail car; determining, using the first neural network machine classifier and based on the damage data,  a first output comprising a location of the damage on the component; determining, based on inputting the damage data … into the second neural network machine classifier, a second output; determining, based on the second output, task data indicating the damage and the component, wherein the task data indicates a type of repair to the component to correct the indicated damage; obtaining ownership data indicating a responsible party for the component and a responsible party for the rail car; obtaining a geographic location of the rail car indicated in the damage data; generating a work order comprising the damage data and the task data; determining a service center associated with the geographic location; and transmitting the work order to a task tracking device associated with the service center.
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The limitations for training one or more indications of features within the plurality of images and one or more labels indicating a severity associated with the one or more indications of features, determining a location of the damage on the component, determining a second output, determining task data based on the indicated damage and component, generating a work order comprising the damage data and the task, determining a service center as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions), but for the recitation of generic computer components (a server, processor, memory).  That is other than reciting that the recited method, system, or product includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper. An insurance adjuster could manually perform the steps of determining a location of damage and use learned knowledge and judgement to determine task data based on the indicated damage, generate a work order, and determine a service center in reasonable proximity of the asset location. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because determining property (rail car) damage data, obtaining (rail car) ownership and damaged component responsibility data, determining task data related to repair of the property, generating a work order comprising the damage data and the task data, determining a service center, and transmitting the work order is a form of commercial or legal interactions, as well as a form of managing personal behavior and relationships or interactions between people (work order assigner to work order assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity.
The limitations for obtaining damage data, obtaining ownership data, obtaining a geographic location, and transmitting the work order are recited broadly and amount to data gathering, which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0041] states: “… the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
While the claim limitations include limitations for training … a first neural network machine classifier and a second neural network machine classifier, the claims fail to go beyond processing data characteristics to make a determination and merely “apply” the neural network machine learning classifier to classify or label the obtained damage data. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data. While the claims name neural network machine learning application, and recite training of the classifier, the specification and claims fail to recite sufficient steps showing how the machine classifiers are trained in a manner that continuously improves the accuracy of the later claimed determining steps in a manner that goes beyond a practical application of the data processing, classification, and determining steps and thereby providing a technical solution to a technical problem. Therefore, the additional limitations of the first and second machine classifier to generate an output and application of the abstract idea of classifying image or other data to make a determination using a computer do not result in improved computer functionality or technical/technology improvement and hence do not result in a practical application.  
While the claim, as amended, recites steps for training multiple neural network machine classifiers to determine a location of damage on a component and task data indicating a type of repair to the component, the claims merely generally link the recited abstract idea of classifying and labeling rail car damage data to the technical environment of machine learning without significantly more.  However, if the newly added claim limitation directed to “determining, by the task tracking server system and based on inputting the damage data and the first output into the second neural network machine classier… “ had sufficient written description support for inputting the first output into the second neural network machine classifier, and the claim language included identification of the claimed “second output” that is then used to determine task data indicating the damage and the component, amended claim 1 would be determined to provide sufficient technical details to integrate the abstract idea into patent eligible subject matter.  However, because the claim limitation lacks written description support, the claims as amended are directed to an abstract idea without significantly more, and further the claims do not integrate the recited abstract idea into a practical implementation. 
Examiner directs Applicant to Example 39 of the 2019 PEG (Method for Training a Neural Network for Facial Detection), wherein the claim limitations were deemed a practical application because the neural network was retrained when a determination was made indicating that the neural network was incorrectly identifying faces. 
The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, the claims are still construed as falling within the mental processes and certain methods of organizing human activity groupings of abstract concepts. The claim steps beyond those directed to extra-solution activity (i.e., gathering, display, or storage of data) constitute steps that may be performed in the mind, but for the recitation of generic computer components. Accordingly, the claims recite a mental process and certain methods of organizing human activity.  Thus, the claim recites an abstract idea.
Dependent claims 3 through 7, 10 through 14, and 17 through 23 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining severity data based on the damage data; generating the task data based on the severity data; the damage data comprises image data; processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage; determining that the probabilistic likelihood is below a threshold value; obtaining additional damage data for the component; determining a detail source corresponding to the damage data; obtaining the damage data from a third-party database based on the detail source; and determining the ownership data from the third-party database based on the detail source. The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Accordingly claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Dalyac et al. (US 2018/0300576) -  method of producing a computational model for estimating vehicle damage repair with a convolutional neural network comprising: receiving a plurality of un-labelled vehicle images; processing the vehicle images by the convolutional neural network; preparing a subgroup of the vehicle images for presentation to a user for labelling or label verification; receiving label verification or user re-labelling or user labelling of the subgroup; and re-processing the plurality of vehicle images by the convolutional neural network.
Sullivan et al. (US 2017/0221110) - A method, non-transitory computer readable medium, and apparatus that improves automated damage appraisal includes analyzing one or more obtained images of property using a deep neural network with multiple hidden layers of units between an input and output and which has stored knowledge data encoded from one or more stored property damage images to identify which area of the property has damage. Damage data on an extent of the damage in the identified area of the property is determined using the deep neural network which has stored knowledge data encoded from one or more stored property damage images. The identified area of the property with the damage is mapped to one of a plurality of stored repair procedure templates to generate a list of one or more parts and one or more repair lines to make a repair. The repair operation list is then analyzed against similar historical repair estimates using prescriptive analytics to detect anomalies in parts or procedures which can be used to directly augment the repair operation list or presented as recommendations to the user depending on system configurations and preferences. Finally, the full set customer specific profile settings, which may include labor rates and part type utilization targets, is applied and calculated to accurately generate the complete list of optimal operations representing the final property damage repair estimate.
Nelson et al. (US 10,922,726) - Intelligent vehicle repair estimating techniques include an image processing component that extracts image attributes from one or more images of a damaged vehicle, and utilizes the attributes to predict an initial set of parts that are globally-identified. Based on a jurisdiction associated with the damaged vehicle, the initial set of parts is transformed into a set of jurisdictionally-based repairs (e.g., parts, labor operations, time intervals, costs, etc.), which may be included in a draft vehicle repair estimate.   Ascertaining the image attributes may include, for example, automatically manipulating and comparing the obtained images with a base image or model of a similar vehicle that is uncompromised or undamaged, e.g., by using various techniques such as image correction, image alignment and adjustment (such as by using correlation filters), object isolation, object segmentation, filtering, landmark detection, boundary or edge detection, change detection (such as by utilizing convolutional neural networks (CNNs)), and the like.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623